 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7    BRUCE WARREN CREAMER,                                 Case No. 1:20-cv-00293-NONE-BAM

 8                       Plaintiff,
                                                            ORDER DENYING MOTION TO PROCEED
 9            v.                                            IN FORMA PAUPERIS WITHOUT
                                                            PREJUDICE
10    SUSIE SHERER, et al.,
                                                            (Doc. No. 3)
11                       Defendants.
                                                            ORDER REQUIRING PLAINTIFF TO FILE
12                                                          LONG FORM APPLICATION TO PROCEED
                                                            IN FORMA PAUPERIS OR PAY FILING FEE
13
                                                            THIRTY (30) DAY DEADLINE
14

15          Plaintiff Bruce Warren Creamer, proceeding pro se, filed the instant action on February

16   26, 2020. (Doc. No. 1.) At the time of filing, Plaintiff did not pay the $400.00 filing fee or

17   submit an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. On March 3,

18   2020, the Court ordered Plaintiff to pay the filing fee for this action or submit an application to

19   proceed in forma pauperis. (Doc. No. 2.) On March 13, 2020, Plaintiff filed an application to

20   proceed in forma pauperis. (Doc. No. 3.)

21          Plaintiff’s application to proceed in forma pauperis was not adequately completed. In

22   response to questions regarding whether Plaintiff has received any money from identified sources,

23   Plaintiff marked “yes” to “[a]ny other sources” and typed “Pawning to pay for Court [illegible]”.

24   However, when directed to describe each source of money and state the amount received and

25   what he will continue to receive, Plaintiff did not substantively respond and instead stated “BLD.

26   6th P542 Injustice BLD 6th P405 18 U.S.C.A. Subsection 871, 1951 (4) Blackmail, Hobbs Act;

27   Shakedown, Larceny by extortion!” Plaintiff also indicated that he owns real estate, stocks,

28   bonds, securities, other financial instruments, automobiles, or other things of value. When
                                                        1
 1   directed to describe this property and state its value, Plaintiff again did not substantively respond
 2   and instead stated “N/A home and auto CA. Penal Code 1986 ed. P251 Obstruction Subsection
 3   692, 693, 694, 701, 701, 703, and 808[.]”
 4          As written, Plaintiff’s application is incoherent and insufficient for the Court to determine
 5   if he is entitled to proceed without prepayment of fees in this action. Plaintiff is reminded that he
 6   must disclose all assets and sources of money he receives, including the amounts. Further, the in
 7   forma pauperis application must be completed in full and must state sufficient information for the
 8   Court to determine the ability to pay the costs of litigation.
 9          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed
10   in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. Plaintiff must
11   accurately and adequately answer the questions presented on the form. If Plaintiff is unwilling to
12   complete and submit the long form application, Plaintiff must pay the filing fee in full.
13          Based upon the foregoing, it is HEREBY ORDERED that:
14          1.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is DENIED,
15   without prejudice;
16          2.      The Clerk of the Court is directed to forward an Application to Proceed in District
17   Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff; and
18          3.      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the
19   $400.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in
20   District Court Without Prepaying Fees or Costs (Long Form) – AO 239.
21          If Plaintiff fails to comply with this order, the Court will dismiss this action for
22   failure to obey a court order and/or failure to prosecute.
23
     IT IS SO ORDERED.
24

25      Dated:     March 27, 2020                               /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         2
